CHAPPELL, J.
Plaintiff in error, hereinafter called defendant, was convicted in the district court of Creek county of the crime of murder, and his punishment fixed by the jury at imprisonment in the state penitentiary for his natural life.
*347No briefs have been filed by tbe defendant, and no appearance made for oral argument. We have read tbe evidence, and found tbe same sufficient to support tbe verdict of tbe jury.
We bave examined the pleadings, tbe instructions of tbe court, tbe verdict of tbe jury, and tbe judgment of tbe court thereon, and find tbe same to be regular and legal in all respects.
For tbe reasons stated, tbe cause is therefore affirmed.
DAVENPORT, P. J., concurs. EDWARDS, J., absent, not participating.